DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-13, and 17-20 are allowed and renumbered to 1-14 respectively.
The following is an examiner’s statement of reasons for allowance:
Agiwal et al (hereinafter “Agiwal”), US Pub. 2017/0251460 A1, discloses a random access method. Agiwal does not teach or fairly suggest the method comprising: sending, to the base station, the random access preamble on the second beam, before a RAPR time window corresponding to the random access preamble sending by the first beam expires; wherein in the case that the random access preamble is sent to the base station on the second beam, the random access method further comprises: continuing a random access process on the first beam; wherein the monitoring and receiving, within the preset RAR time window, at least one RAR message sent by the base station comprises: monitoring and receiving, within the preset RAR time window, a plurality of RAR messages sent by the base station; or stopping receiving the RAR message, after monitoring and receiving within the preset RAR time window one RA.R message sent by the base station; or monitoring and receiving, within the preset RAR time window, a plurality of RAR messages sent by the base station, and determining the last received RAR message as a valid RAR message as recited in claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463